Citation Nr: 1448433	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to December 1956.  He died in June 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the death certificate the Veteran died in a VA medical facility on June 2, 2010; however, there are no treatment records in the claims file dated after May 19, 2010.  Remand for medical records compiled during the Veteran's final confinement is needed.  See 38 U.S.C.A. § 5103A.  

Additionally, in correspondence dated in January 2014 the appellant's representative argued that the Veteran's service-connected RSD disabilities increased the Veteran's heart rate, constricted his blood vessels, and increased his blood pressure; and consequently caused or contributed to cause the Veteran's heart disease.  As there is no allegation or evidence that the representative or the appellant is a health care practitioner (see 38 C.F.R. § 3.159(a)(1) regarding competent medical evidence), that evidence is inadequate for a decision in this matter.  It is, however, sufficient to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records dating from May 19, 2010, through June 2, 2010, and associate them with the claims file.  

Any other pertinent records identified by the appellant during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the appellant.

2.  Then refer the claims files to an appropriate medical professional for review, and then an opinion, as to whether it is at least as likely as not that the Veteran's service-connected disabilities, individually as well as in the aggravate, caused or contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  See 38 C.F.R. § 3.312.  

In formulating this opinion the examiner is reminded that the immediate cause of the Veteran's death was ischemic cardiomyopathy, due to or as a consequence of arrhythmia, due to or as a consequence of coronary artery disease; and that the Veteran was service-connected, at the time of his death, for the following disabilities:

* major depressive disorder with posttraumatic stress disorder (50 percent);

* residuals of excision of a granulomatous lesion of the left great toe with reflex sympathetic dystrophy (RSD), with pain in the left lower extremity and low back (40 percent); and

* RSD of the right lower extremity associated with residuals of the excision of the granulomatous lesion of the left great toe (10 percent).

All findings and conclusions, and the rationale for all opinions expressed by the examiner, must be provided in a legible report.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then readjudicate the claim for service connection for cause of death.  If the claim remains denied, issue a supplemental statement of the case and provide the appellant an opportunity to respond.  Then return the case to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



